Exhibit 10.14.1

ADDENDUM TO LEASE AGREEMENT

THIS ADDENDUM TO LEASE AGREEMENT (“Addendum”) is made and entered into this 26
day of Oct, 2007 by and between 411 NSHP Partners, LP, A Texas limited
partnership (“Lessor”) and Baseline Oil and Gas Corporation, a Nevada
Corporation (“Lessee”).

NOTWITHSTANDING any provisions contained in the attached and foregoing Lease
Agreement (“Lease”), Lessor and Lessee hereby agree as follows:

 

  1. The capitalized terms used in the Addendum shall have the same meaning as
the defined terms set forth in the Lease.

 

  2. Temporary Premises: Effective October 26, 2007, Lessee shall occupy the
Temporary Premises comprising approximately 3,000 sf until the remodel of the
Leased Premises is Substantially Complete (hereinafter defined). The Temporary
Premises are shown on the floor plan attached hereto as Exhibit “A”. Lessee
agrees to take the Temporary Premises in their “As-Is, Where-Is” condition with
Lessor to have no obligation to make any improvements of any kind or nature to
same. Lessee further acknowledges that Lessor makes no representation or
warranty, express or implied, concerning the Temporary Premises for Lessee’s
intended use of same.

 

  3. Base Monthly Rental: Lessee’s Base Monthly Rental shall be due and payable
in the following manner:

October 26, 2007—Substantial Completion of Leased Premises: $4,500/mo

Substantial Completion of Leased Premises-Month 36: $11,789.00/mo**

Month 37—Month 60: $12,102.58/mo

 

**

Base Monthly Rental includes amortization of  1/2 of agreed cost of Tenant
Improvements ($60,000.00) to Leased Premises over 60 month term.

 

  4. First Month’s Rent: First’s Month’s Rent due on October 26, 2007 shall be
$4,500.00

 

  5. Substantial Completion: For purposes of this Addendum, “Substantial
Completion” of (or “Substantially Complete” in regard to) the Tenant
Improvements shall mean that the Tenant Improvements have been completed to the
extent that (i) substantial completion has been achieved as defined in the
Lessor’s general contract for construction; (ii) all City inspections that are
required in order for Lessee to legally occupy the Leased Premises have been
completed and Lessee may legally occupy the Leased Premises, and (iii) the only
remaining incomplete items or items requiring correction, adjustment or repair
are of a punch-list nature and will not materially interfere with Lessee’s use
and occupancy of the Leased Premises for their intended purposes. When the
Leased

 

LOGO [g99338ex10_1412.jpg]

 

1



--------------------------------------------------------------------------------

 

Premises are Substantially Complete and ready for occupancy, the parties shall
at the request of either, execute a declaration specifying the commencement date
and term hereof.

 

  6 Tenant Improvements: In lieu of a Construction Work Letter, Lessor and
Lessee agree that Landlord shall cause the completion of certain tenant
improvements pursuant to agreed plans (the “Tenant Improvements”). Lessor and
Lessee agree to attach the agreed upon plans to this Addendum upon completion of
same. Lessor and Lessee agree that Lessor shall pay for $30,000 of the agreed
cost of Tenant Improvements ($60,000.00) with the remaining $30,000 of the
agreed cost of Tenant Improvements amortized and otherwise paid by Lessee over
the 60 month term on a straight line amortization schedule as shown in paragraph
three (3) above. Lessor and Lessee further hereby agree that to the extent the
cost of Tenant Improvements exceeds $60,000 (“Excess Costs”), such Excess Costs
shall not be amortized but instead Lessee shall pay all such Excess Costs for
Tenant Improvements over $60,000 upon completion of said Tenant Improvements.

 

  7. Commencement Date/Projected Expiration Date: The Commencement Date shall be
upon Substantial Completion of the Leased Premises as provided herein. The
Projected Expiration Date shall be 60 months from Substantial Completion of
Leased Premises as provided herein.

 

LESSOR:     LESSEE: By:    411 NSHP Partners, LP, a Texas limited partnership  
  By:   Baseline Oil and Gas Corporation, a Nevada Corporation Name:   

LOGO [g99338ex10_1413.jpg]

    Name:  

LOGO [g99338ex10_1414.jpg]

Its:    Manager     Its:   President / CEO Date:    Nov/1/07     Date:  
10/29/07

 

2